Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
 	This office action is responsive to the amendment filed on 04/29/2022 and 07/29/2022. As directed by the amendment: claims 1, 7, 9, and 15-17 have been amended, no claims have been withdrawn, claim 21 has been cancelled, and no new claims have been added.  Thus, claims 1-20 are presently under consideration in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller” in claims 9-10. 
Because this/these claims limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [1009] discloses in a yet further implementation, the bean roasting system also includes an agitator disposed inside the drum and coupled to an agitator motor and a controller. The controller is configured to: (1) operate the actuator to lower the hatch from the upper position to the lower position; (2) operate the agitator motor to agitate beans inside the drum whereby they exit through the opening in the lower surface of the roasting drum; (3) operate the actuator to raise the hatch from the lower position to the upper position.
Paragraph [1010] discloses the controller is configured to: (1) operate the actuator to lower the hatch from the upper position to a lower position, thereby unsealing the opening in the lower surface of the drum; (2) operate the agitator motor to rotate the agitator blades to empty contents of the drum through the opening in the lower surface of the drum; and (3) operate the actuator to raise the hatch to reseal the opening in the lower surface of the drum. 
Paragraph [1020] discloses FIG. 2 is an electrical block diagram of the roasting system 2 of FIG. l. Some reference numbers in FIG. 2 correspond to reference numbers in FIG. 1. Roasting system 2 includes a controller 42 that receives signals from sensors 40 and provides control signals to various components including valves 14 and 16, variable diverter 22, main heater 28, main blower 34, inlet component 36, outlet component 38, and optionally an auxiliary temperature modulator 44 (providing heating and/or cooling). The controller is also controllably coupled to an agitator motor 41 and a bean drop actuator 43.
 	Paragraph [1021] discloses controller 40 includes a processor 46 coupled to an information storage device 48. The information storage device 48 includes a non-transient or non-volatile storage device storing software that, when executed by processor 46, controls the various components of roasting system 2 and provides functions for which the controller 42 is configured. The controller 42 can be a located at one location or distributed among multiple locations in roasting system 2. For example, controller 42 can be disposed within a housing (not shown) of roasting system 2 and/or a housing of an appropriate component of roasting system 22 such as a housing of the variable diverter 22. The controller can be electrically and/or wirelessly linked to the various components of roasting system 2.
	Paragraph [1022] discloses the controller 42 is configured to define and activate a plurality of different predetermined or predefined operating modes. Each operating mode can define a step or process in a sequence of steps and processes that are executed during the operation of the roasting system 2. An example sequence will be described with respect to FIG. 3.
	Paragraph [1025] discloses controller 42 reads signals or data from sensors 40 indicative of various temperatures within the roasting system 2. These signals or data may be indicative of a temperature of the roasting chamber 4, the catalytic converter 30, or various portions of the recirculating flow path 10. The controller 42 then modulates the directly controlled states to maintain desired temperature set points. 
Paragraph [1026] discloses the controller also configured to operate the agitator motor 41 and the bean drop actuator 43 when beans are dropped from the roasting chamber 4 to a cooling chamber. This will be described in detail infra. 
Paragraph [1027] discloses FIG. 3 is a flowchart representing an example sequence of operation 50 for the roasting system 2. Each step of the operational sequence is based upon a predetermined operating mode an indicator for which is stored in controller 42. For each of these steps the controller 42 controls various components as discussed with respect to FIG. 2. 
Paragraph [1049] discloses as part of step 88 the controller 42 sends a control signal to adjust a power input to the heater 28. Then steps 84 and 86 are repeated. When according to step 86 the temperature TcT of the catalytic converter 30 is within the specified range, the loop proceeds to step 84 to continue monitoring the temperature Tcr of the catalytic converter 30.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over O'TOOLE et al. (US 2,418,275) in view of RIMSHA et al. (US 2,652,708).
Regarding claim 1, O'TOOLE et al. discloses a bean roasting system (see at least figures 1 and 2), comprising: 
a roasting drum 26 (fig.11, i.e. roasting oven) having a lower inside surface defining an opening 28 (fig. 11); 
a hatch 29 (fig. 11, i.e. a door) having an upper surface (not labeled) (col. 3, lines 25-33); and an actuator 52 (fig. 12) configured to position the hatch in at least two positions including an upper position (i.e. a closed position) and a lower position (i.e. open position), the hatch 29 (fig. 11, i.e. a door) seals the opening 28 (fig. 11) in the lower inside surface of the roasting drum 26 (fig.11, i.e. roasting oven) when the hatch 29 (fig. 11, i.e. a door) is in the upper position, beans (i.e. coffee beans) exit through the opening 28 (fig. 11) in the lower inside surface of the roasting drum 26 (fig.11, i.e. roasting oven) when the hatch 29 (fig. 11, i.e. a door)  is in the lower position (col. 5, lines 13-20).
O'TOOLE et al. discloses all the limitations of the claimed invention as set forth above, except for the hatch having an upper sheet and a lower sheet, the upper surface disposed between the upper sheet and an interior of the roasting drum.
However, RIMSHA et al. teaches the hatch 34 (fig. 4, i.e. the door) having an upper sheet 100 (fig. 4, i.e. the rear panel) and a lower sheet 98 (fig. 4, i.e. the front panel), the upper surface (i.e. the surface of the rear panel 100) disposed between the upper sheet 100 (fig. 4, i.e. the rear panel) and an interior of the drum T (fig. 4, i.e. a tub). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the O'TOOLE et al.‘s reference, to include such hatch/door arrangement as set forth above, as suggested and taught by RIMSHA, for the purpose of forming a lip portion which tightly engaged an annual rubber insert to close the tub (col. 4, lines 25-29).
With respect claim 2, O'TOOLE et al. in view of RIMSHA et al. discloses the limitations of the claimed invention as set forth above of which O'TOOLE further discloses wherein the opening 28 (fig. 11) in the lower inside surface of the roasting drum 26 (fig.11, i.e. roasting oven) is bounded by a vertical inwardly facing edge, the hatch 29 (fig. 11, i.e. a door) having a vertical outwardly facing edge extending downwardly from the upper surface which closely matches the vertical inwardly facing edge (see figure 11).
With respect claim 5, O'TOOLE et al. in view of RIMSHA et al. discloses the limitations of the claimed invention as set forth above of which O'TOOLE further discloses wherein the hatch 29 (fig. 11, i.e. a door) is rotationally mounted to a lower outside surface of the roasting drum 26 (fig.11, i.e. roasting oven) about a hinge axis (i.e. along the shaft 30), the actuator 52 (fig. 12) rotates the hatch between the upper position (i.e. a closed position) and lower position (i.e. open position). 
With respect claim 6, O'TOOLE et al. in view of RIMSHA et al. discloses the limitations of the claimed invention as set forth above of which O'TOOLE further discloses wherein the roasting drum 26 (fig.11, i.e. roasting oven) defines a horizontal central axis (see figure 1, i.e. a horizontal central axis along the horizontal shaft 40), the hinge axis (i.e. along the shaft 30) is substantially parallel to the central axis of the roasting drum (see figure 11).
With respect claim 7, O'TOOLE et al. in view of RIMSHA et al. discloses the limitations of the claimed invention as set forth above of which O'TOOLE further discloses wherein the hatch 29 (fig. 11, i.e. a door) has a major axis (i.e. in closed position along the horizontal shaft 40) that is substantially parallel to the hinge axis (i.e. along the shaft 30).
With respect claim 8, O'TOOLE et al. in view of RIMSHA et al. discloses the limitations of the claimed invention as set forth above of which O'TOOLE further discloses an agitator 41 (fig. 11) disposed inside the roasting drum 26 (fig.11, i.e. roasting oven) and coupled to an agitator motor 43 (fig. 1) (col. 3, lines 56-69).
With respect claim 11, O'TOOLE et al. in view of RIMSHA et al. discloses the limitations of the claimed invention as set forth above of which RIMSHA further discloses wherein the lower sheet 98 (fig. 4, i.e. the front panel) has a lateral size greater (see figure 4) than a lateral size of the upper sheet 100 (fig. 4, i.e. the rear panel).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such hatch/door dimension(s) as set forth above, as suggested and taught by RIMSHA, for the purpose of forming a lip portion which tightly engaged an annual rubber insert to close the tub (col. 4, lines 25-29).
With respect claim 13, O'TOOLE et al. in view of RIMSHA et al. discloses the limitations of the claimed invention as set forth above of which RIMSHA further discloses wherein the lower sheet 98 (fig. 4, i.e. the front panel) includes an upward facing surface (i.e. the lip portion) to seal to a lower outside surface of the roasting drum T (fig. 4, i.e. a tub) when the hatch 34 (fig. 4, i.e. the door) is in a closed position (see figure 4). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such sheet/panel arrangement as set forth above, as suggested and taught by RIMSHA, for the purpose of forming a lip portion which tightly engaged an annual rubber insert to close the tub (col. 4, lines 25-29).
With respect claim 14, O'TOOLE et al. in view of RIMSHA et al. discloses the limitations of the claimed invention as set forth above of which RIMSHA further discloses a bracket 108 (fig. 4, i.e. the latch) attached to the lower sheet 98 (fig. 4, i.e. the front panel); and a linkage 114 (fig. 4, i.e. a solenoid plunger arm) coupling the bracket 108 (fig. 4, i.e. the latch) to the actuator 112 (fig. 4, i.e. the solenoid).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such hatch/door mechanism/arrangement as set forth above, as suggested and taught by RIMSHA, for the purpose of forming a lip portion which tightly engaged an annual rubber insert to close the tub (col. 4, lines 25-29).
With respect claim 15, O'TOOLE et al. in view of RIMSHA et al. discloses the limitations of the claimed invention as set forth above of which RIMSHA further wherein: the upper sheet 100 (fig. 4, i.e. the rear panel) defines an outwardly facing edge closely matching an inwardly facing edge of the opening (not labeled, see figures 2 and 4, i.e. the opening of the tub T) and forming a hermetic seal (i.e. an annular rubber insert 102’) when the hatch 34 (fig. 3, i.e. the door) is in a closed position (see figure 4) (col. 4, lines 25-29); and the lower sheet 98 (fig. 4, i.e. the front panel) has a lateral size greater (see figure 4) than a lateral size of the upper sheet 100 (fig. 4, i.e. the rear panel), the lower sheet 98 (fig. 4, i.e. the front panel) includes an upward facing surface (i.e. the lip portion) to seal to a lower outside surface of the roasting drum T (fig. 4, i.e. a tub) when the hatch 34 (fig. 3, i.e. the door) is in the closed position (see figure 4).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such hatch/door arrangement(s) as set forth above, as suggested and taught by RIMSHA, for the purpose of forming a lip portion which tightly engaged an annual rubber insert to close the tub (col. 4, lines 25-29).

Claims 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over O'TOOLE et al. (US 2,418,275) in view of RIMSHA et al. (US 2,652,708) as applied to claim 1 above, and further in view of Woolsey et al. (US 2,141,586).
Regarding claim 3, O'TOOLE et al. in view of RIMSHA et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the roasting drum defines a horizontal central axis, the opening in the lower inside surface of the roasting drum has a major axis that is substantially parallel to the central axis of the roasting drum. 
However, Woolsey et al. teaches wherein the roasting drum 2 (fig. 2, i.e. casing) defines a horizontal central axis (not labeled, see figure 1 – i.e. a horizontal central axis along the shaft 38), the opening 12 (fig. 2) in the lower inside surface of the roasting drum 2 (fig. 2, i.e. casing) has a major axis (not shown) that is substantially parallel (see figures 1-2) to the central axis of the roasting drum 2 (fig. 2, i.e. casing). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such drum arrangement as set forth above, as suggested and taught by Woolsey, for the purpose of providing a suitable condition for material being roasted (page 1, lest column, lines 9-10).
With respect to claim 9, O'TOOLE et al. in view of RIMSHA et al. and Woolsey et al. discloses the limitations of the claimed invention as set forth above including of which O'TOOLE further discloses operate the agitator motor 43 (fig. 1) to agitate the beans (i.e. coffee beans) inside the roasting drum 26 (fig.11, i.e. roasting oven) to exit through the opening 28 (fig. 11) in the lower inside surface of the roasting drum 26 (fig.11, i.e. roasting oven). 
Woolsey discloses a controller (page 1, left col., lines 11 - right col., lines 7, i.e. a control member and/or control means) configured to: operate the actuator (page 2, left column, lines 7-72, i.e. the actuating means assembly) to lower the hatch 13 (fig. 2, i.e. doors) from the upper position (i.e. a closed position, see figure 3) to a lower position (i.e. an open position as seen in figure 2).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such control means as set forth above, as suggested and taught by Woolsey, for the purpose of providing an automatically opening the bottom doors at the expiration of the roasting period, whereby the nuts or material is discharged from the oven into a suitable receiving means, positioned therebeneath (page 1, left col., lines 21-26).
With respect to claim 10, O'TOOLE et al. in view of RIMSHA et al. and Woolsey et al. discloses the limitations of the claimed invention as set forth above of which Woolsey further discloses wherein the controller (page 1, left col., lines 11 - right col., lines 7, i.e. a control member and/or control means) is further configured to operate the actuator (page 2, left column, lines 7-72, i.e. the actuating means assembly) to raise the hatch 13 (fig. 2, i.e. doors) from the lower position (i.e. an open position as seen in figure 2) to the upper position (i.e. a closed position, see figure 3).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such control means as set forth above, as suggested and taught by Woolsey, for the purpose of  providing an automatically opening the bottom doors at the expiration of the roasting period, whereby the nuts or material is discharged from the oven into a suitable receiving means, positioned therebeneath (page 1, left col., lines 21-26).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over O'TOOLE et al. (US 2,418,275) in view of RIMSHA et al. (US 2,652,708) as applied to claim 1 above, and further in view of Husk et al. (US 2,522,448).
Regarding claim 4, O'TOOLE et al. in view of RIMSHA et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the roasting drum defines a horizontal central axis and defines an axial distance between a back end of the roasting drum and a front end of the roasting drum, the opening in the lower inside surface has a major dimension that spans most of the axial distance.
However, Husk teaches wherein the roasting drum 18 (fig. 14, i.e. called a drum or a basket) defines a horizontal central axis (see figure 5, i.e. along the shaft 16) and defines an axial distance between a back end of the roasting drum and a front end of the roasting drum, the opening (col. 3, lines 26-29) in the lower inside surface has a major dimension that spans most of the axial distance (see figure 5, i.e. the gate 35 spans more 2/3 the length of the drum/basket 18). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such drum arrangement(s) as set forth above, as suggested and taught by Husk, for the purpose of controlling the same in a manner adapted uniformly and continuously to cook successive batches of the product (col. 1, lines 44-47).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over O'TOOLE et al. (US 2,418,275) in view of RIMSHA et al. (US 2,652,708) as applied to claim 1 above, and further in view of Kim (US 6,279,462 B1).
Regarding claim 12, O'TOOLE et al. in view of RIMSHA et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the upper sheet is coupled to the lower sheet by one or more of a screw, a press fit pin, and a rivet.

    PNG
    media_image1.png
    572
    510
    media_image1.png
    Greyscale

However, Kim teaches wherein the hatch includes an upper sheet 43 (fig. 5, i.e. a guiding plate) and a lower sheet 41 (fig. 3, i.e. an observation window); wherein the upper sheet 43  (fig. 3, i.e. a guiding plate) is coupled to the lower sheet 41 (fig. 3, i.e. an observation window) by one or more of a screw, a press fit pin P (see annotated figure 5 above), and a rivet (not labeled in figure 3). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such hatch/door arrangement as set forth above, as suggested and taught by Kim, for the purpose of achieving uniform mixing and heating.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over O'TOOLE et al. (US 2,418,275) in view of Woolsey et al. (US 2,141,586), Hutchins (US 2,695,459), and Preedit (US 2,024,062).
Regarding claim 16, O'TOOLE et al discloses a bean roasting system (see at least figures 1 and 2) comprising: 
a roasting drum 26 (fig.11, i.e. roasting oven) defining a horizontal axis (not labeled, i.e. the horizontal axis is along the horizontal shaft 40), a back end (see figure 2, i.e. where adjacent to the rear chamber 24) and a front end (i.e. where adjacent to the front chamber 22), the roasting drum having a lower inside surface defining an opening 28 (fig. 11); 
a hatch 29 (fig. 11, i.e. a door) having an upper position (not labeled) (col. 3, lines 25-33) to seal the opening 28 (fig. 11) in the lower inner surface of the roasting drum 26 (fig.11, i.e. roasting oven); 
an actuator 52 (fig. 12) coupled to the hatch 29 (fig. 11, i.e. a door);
22Attorney Docket No. BWCC-003/OIUS 327559-2008an agitator having agitator blades 41 (fig. 11); 
an agitator motor 43 (fig. 1) coupled to the posterior end of the axial shaft 40 (fig. 1) proximate to the back end of the roasting drum 26 (fig.11, i.e. roasting oven).
O'TOOLE et al discloses all the limitations of the claimed invention as set forth above, except for the agitator blades mounted to an axial shaft, the axial shaft having a posterior end; a door mounted rotationally relative to the roasting drum, the door having a glass plate for viewing contents of the roasting drum when the door is closed relative to the roasting drum; and a controller including a processor, the controller configured to: operate the actuator to lower the hatch from the upper position to a lower position, thereby unsealing the opening in the lower inside surface of the roasting drum; and operate the agitator motor to rotate the agitator blades to empty contents of the roasting drum through the opening in the lower inner surface of the roasting drum.
However, Woolsey et al teaches the agitator blades 36 (fig. 2) mounted to an axial shaft 38 (fig. 2), the axial shaft having a posterior end (page 2, right column, lines 6-18); and a controller including a processor (page 1, left col., lines 11 - right col., lines 7, i.e. a control member and/or control means), the controller configured to: operate the actuator (page 2, left column, lines 7-72, i.e. the actuating means assembly) to lower the hatch 13 (fig. 2, i.e. doors) from the upper position (i.e. a closed position, see figure 3) to a lower position (i.e. an open position as seen in figure 2), thereby unsealing the opening in the lower inside surface of the roasting drum 2 (fig. 2, i.e. casing). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the O'TOOLE‘s reference, to include such agitator arrangement and control means as set forth above, as suggested and taught by Woolsey, for the purpose of providing a means for varying the roasting period to suit the condition of the material being roasted (page 1, left column, lines 8-10).
Moreover, Hutchins teaches operate the agitator motor 38 (fig. 4) to rotate the agitator blades 41 (fig. 2, i.e. called stirrer arms) to empty contents (i.e. called solids) of the roasting drum A, B, C, and D (fig. 1, i.e. called chambers) through the opening 56 (fig. 3) in the lower inner surface of the roasting drum A, B, C, and D (fig. 1, i.e. called chambers). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such stirrer arms arrangement as set forth above, as suggested and taught by Hutchins, for the purpose of providing an improved, continuous type apparatus for desolventizing the solids and toasting them which-will be relatively compact, efficient, of large capacity, and inexpensive (col. 1, lines 48-51).
Furthermore, Preedit teaches a door 35 (figs. 1 and 2) mounted rotationally relative to the roasting drum 3 (figs. 1 and 2), the door having a glass plate 38 (figs. 1 and 2) for viewing contents of the roasting drum when the door is closed relative to the roasting drum (page 1, right column, lines 40-45). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such door as set forth above, as suggested and taught by Preedit, for the purpose of monitoring the roasting contents in the roasting chamber (page 1, left column, lines 21-23).
With respect to claim 17, O'TOOLE et al in view of Woolsey et al, Hutchins, and Preedit discloses the limitations of the claimed invention as set forth above of which Woolsey further discloses wherein the controller (page 1, left col., lines 11 - right col., lines 7, i.e. a control member and/or control means) is further configured to operate the actuator (page 2, left column, lines 7-72, i.e. the actuating means assembly) to raise the hatch 13 (fig. 2, i.e. doors) to reseal the opening in the lower inner surface of the roasting drum 2 (fig. 2, i.e. casing). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such control means as set forth above, as suggested and taught by Woolsey, for the purpose of providing a means for varying the roasting period to suit the condition of the material being roasted (page 1, left column, lines 8-10).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over O'TOOLE et al. (US 2,418,275) in view of Woolsey et al. (US 2,141,586), Hutchins (US 2,695,459), and Preedit (US 2,024,062) as applied to claim 16 above, and further in view of RIMSHA et al. (US 2,652,708).
Regarding claims 18-19, O'TOOLE et al. in view of Woolsey et al., Hutchins, and Preedit discloses all the limitations of the claimed invention as set forth above, except for wherein the hatch includes an upper sheet and a lower sheet, the lower sheet having a lateral size greater than a lateral size of the upper sheet; and wherein the lower sheet includes an upward facing surface that extends beyond the lower sheet and seals to a lower outside surface of the drum when the hatch is the upper position.
However, RIMSHA teaches wherein the hatch 34 (fig. 4, i.e. the door) includes an upper sheet 100 (fig. 4, i.e. the rear panel) and a lower sheet 98 (fig. 4, i.e. the front panel), the lower sheet 98 (fig. 4, i.e. the front panel) having a lateral size greater (see figure 4) than a lateral size of the upper sheet 100 (fig. 4, i.e. the rear panel); and wherein the lower sheet 98 (fig. 4, i.e. the front panel) includes an upward facing surface (i.e. the lip portion) that extends beyond the lower sheet 98 (fig. 4, i.e. the front panel) and seals to a lower outside surface of the drum T (fig. 4, i.e. a tub) when the hatch 34 (fig. 4, i.e. the door) is the upper position (see figure 4). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include hatch/door dimension(s) as set forth above, as suggested and taught by RIMSHA, for the purpose of forming a lip portion which tightly engaged an annual rubber insert to close the tub (col. 4, lines 25-29).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over O'TOOLE et al. (US 2,418,275) in view of Woolsey et al. (US 2,141,586), Hutchins (US 2,695,459), Preedit (US 2,024,062), and RIMSHA et al. (US 2,652,708) as applied to claim 18 above, and further in view of Husk et al. (US 2,522,448).
Regarding claim 20, O'TOOLE et al. in view of Woolsey et al., Hutchins, Preedit, and RIMSHA et al. discloses all the limitations of the claimed invention as set forth above, except for a bracket attached to the lower sheet and a linkage coupling the bracket to the actuator.
However, Husk et al. teaches a bracket 45 (fig. 5) attached to the lower sheet (not labeled, see figure 3, i.e. the lower surface of the gate 35) and a linkage 55 (fig. 5) coupling the bracket to the actuator (53). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such bracket and linkage as set forth above, as suggested and taught by Husk, for the purpose of automatically controlling the same in a manner adapted uniformly and continuously to roasting the product.

Response to Amendment
Applicant’s amendments have overcome the Drawings objection and the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first and second paragraph rejections from previous Office action.  However, the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph Claim Interpretation for claims 9-10 has not overcome from previous Office action.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 7, 9, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 8 of the REMARKS that “Unlike independent claim 1, which recites "a hatch having ... an upper sheet and a lower sheet that is disposed between the upper sheet and an interior of the roasting drum," O'Toole in view of Rimsha fail to disclose or suggest such a claim recitation for at least three reasons. Each of these three reasons is discussed below. First, Rimsha is non-analogous art to the claimed invention.”
	In response to applicant's argument that Rimsha is nonanalogous art as set forth above, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Examiner agrees to disagree with the argument because Rimsha is reasonable qualify for the second prong as an analogous art, i.e. (2) reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  For example, one of the embodiments of the hatch 120 of the instant invention is its “constructed of two metal sheets including an upper sheet 194 and a lower sheet 196. When the hatch 120 is closed, the upper sheet 194 is sized to closely fit into (or match) the opening 170… (¶ 1074 of the instant invention).  This is a similar construction as Rimsha’s teachings, i.e. the door/hatch 34 (fig. 4) comprises a front panel 98 (i.e. corresponding to the lower sheet 196 of the instant invention) and a rear panel 100 (i.e. corresponding to the upper sheet 194 of the instant invention).  Both have the similar constructions in order to solve the similar problem, i.e. retaining heat and insulation.  Furthermore, one of the definitions of roasting by dictionary is to dry, brown, or parch by exposing to heat. And another definition of drying by dictionary is to remove the moisture from by using heat. Both definitions are similar to dry or roast by exposing to heat. Rimsha is using heat to dry article(s), i.e. for this case is clothes. what is a hatch feature? By definition is the cover for such an opening. It is applicable to a lot of applications such as chambers, containers, drums, ship compartments/chambers/tanks/vessels, etc. Therefore, Rimsha is reasonable pertinent to the problem of the instant invention.
Applicant argues on page 9 of the REMARKS that “Second, the proposed modification of O’Toole by Rimsha impermissibly changes the principle of operation of O’Toole. “
In response to applicant's argument with respect the second reason as set forth above, however, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the layer(s)/sheet(s) of the door/hatch of O'Toole for the purpose of prevent heat radiation and thus insure a good operating efficiency (col. 10, lines 44-47), since applicant has not disclosed that having such door/hatch provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs. Therefore, the combination of O'Toole in view of Rimsha fully meets all the claimed limitations. Furthermore, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. See MPEP § 2172.01. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975 ).
Applicant argues on page 11 of the REMARKS that “Third, the proposed modification of O’Toole by Rimsha is likely inoperative.”
In response to applicant's argument with respect the third reason as set forth above, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, however, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the annular rubber insert (102') with a annular silicon rubber insert (102') for the purpose of preventing excessive temperature during the operation because silicon rubber can withstand the temperature up to 450 degrees F, since applicant has not disclosed that having such annular rubber insert provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, this particular material is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. See MPEP § 2172.01. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JIMMY CHOU/Primary Examiner, Art Unit 3761